Citation Nr: 0740047	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to an evaluation in 
excess of 40 percent for the veteran's service-connected 
cervical spine disability.  

In November 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.  


FINDINGS OF FACT

The veteran's cervical spine disability is not productive of 
unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
40 percent for the veteran's cervical spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 
5293 (2003), Diagnostic Codes 5237, 5243 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in October 2003 and March 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including notice regarding the disability rating 
and effective dates for this condition.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   The veteran was also 
generally invited to send information or evidence to VA that 
may support his claim, was advised of the basic law and 
regulations governing his claim, the basis for the decisions 
regarding his claim, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, multiple VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's cervical spine disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5293.   

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

The veteran's spine disability may also be evaluated under 
Diagnostic Code 5237.  Diagnostic Code 5237 is part of the 
General Rating Formula for Diseases and Injuries of the 
Spine.  This formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence regarding the veteran's cervical spine 
disability consists primarily of VA examinations dated in 
December 2003, November 2004, and March 2006.

The December 2003 VA examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  The veteran's medical history was noted and the 
veteran reported recurring pain in the posterior neck over 
the years with numbness in the right index finger and right 
thumb.  Discomfort was noted to increase with prolonged 
positioning and with repetitive movement of the head.  No 
history of surgery on the neck was indicated, and the veteran 
did not indicate any additional limitation of motion or 
functional impairment during flare-up.  The veteran also did 
not indicate difficulty with daily living or employment due 
to his disability.   Upon examination, the veteran's neck 
musculature was noted to be symmetrical in appearance, well-
developed with good strength and muscle tone.  The vertebrae 
were midline and without tenderness on palpation.  And there 
was no evidence of spasm or tenderness on palpation.  Range 
of motion testing revealed no evidence of discomfort or loss 
of mobility.  There was also no evidence of loss of normal 
curvature of the neck and back, and no evidence of limb 
dysfunction, atrophy, or fasciculation.  Forward flexion, 
extension, and right and left lateral flexion were all 
indicated to be 0 to 45 degrees each, and right and left 
lateral rotation was 0 to 80 degrees each.  There was no 
complaint of pain on range of motion testing.  And the 
examiner indicated that there was no additional limitation by 
pain, fatigue, weakness, of lack of endurance following 
movement, and no evidence of painful motion, spasm, weakness, 
or tenderness.  Neurological examination revealed normal 
gait, posture and balance.  Deep tendon reflexes were 2+/12 
and symmetrical.  Cranial nerves II-XII appeared intact.  
Rombergs test was normal, and vibratory, proprioception, and 
tactile sensations remained intact.  The examiner stated that 
there was no evidence of sensory or motor impairment on 
examination.  X-rays of the cervical spine revealed normal 
mineralization and alignment without fracture, and advanced 
degenerative disc disease with almost total obliteration of 
the disc space and large prominent hypertrophic bone changes 
and associated bilateral severe neural foramina bony 
impingement from C3 through and including C7.  An MRI 
revealed similar findings.  Although it revealed no evidence 
of herniated nucleus pulposus, broad-based posterior disc 
bulging and end-plate osteophyte formation appeared to cause 
encroachment on anterior subarachnoid space at multiple 
levels from C2-3 to C6-7.  The veteran was diagnosed with 
degenerative joint disease and degenerative disc disease of 
the cervical spine.

The veteran underwent an additional VA examination in 
November 2004.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  Again, the veteran's medical history was noted.  
New symptoms consisting of numbness and tingling in the left 
index, long, and ring fingers was noted starting in December 
2003.  This was noted to have resolved by May 2004.  Current 
symptoms included pain in the base of the neck on a daily 
basis.  The veteran reported flare-ups about four days per 
month.  The veteran also indicated that he had to be careful 
how he places his neck at night in order not to increase neck 
pain.  The examiner stated that the veteran has no additional 
limitation of neck motion by pain, fatigue, weakness or lack 
of endurance following repetitive use.  Upon examination, the 
examiner indicated that the veteran had normal and 
symmetrical curvature of the spine.  Forward flexion was 30 
degrees, extension and right lateral flexion were indicated 
to be 0 to 45 degrees each, left lateral flexion was 30 
degrees, and right and left lateral rotation was 0 to 55 
degrees each.  Point tenderness was noted at the base of the 
neck, only on the left side.  Active range of motion testing 
did not appear painful.  No muscle spasms were noted.  On 
neurological examination, the examiner found sensation was 
intact to light touch both forearms and hands.  Myotomes 
tested C1 through T1, and all of these were intact, 5+/5+ 
bilateral.  No muscle wasting was indicated in dorsal 
interosseous or thenar eminence.  Deep tendon reflex testing 
revealed right biceps >, left biceps 2/4, right triceps 
trace, left triceps 0/4, and brachioradialis 2/4 bilaterally.  
MRI and X-ray findings were similar to the findings noted in 
the December 2003 VA examination.  The veteran was noted to 
have an impression of advanced severe degenerative disc 
disease changes C3 through C7 inclusive with exuberant 
hypertrophic bone changes and bilateral neural foramina bony 
impingement.  Radicular complaints were noted to be resolved.

Finally, the veteran was again examined in March 2006.  The 
veteran's medical history was noted and the veteran was 
indicated to experience residual pain that has progressed 
over the years.  The veteran reported that approximately two 
years prior the examination, he began to experience numbness 
of the left arm and hand.  EMG/NCV studies revealed a left 
cervical radiculopathy.  Previous MIR testing revealed 
degenerative joint disease and degenerative disc disease of 
the cervical spine.  The veteran was noted to have undergone 
treatment with cervical traction with good response, 
resulting in reduced symptoms of the left arm and decreased 
neck pain.  Currently, the veteran reported a constant dull 
ache of the posterior neck with increased pain with prolonged 
positioning such as with driving and repetitive rotation of 
the head.  The examiner indicated no additional limitation of 
motion or functional impairment during flare-up, and the 
veteran reported no lost employment over the past year 
requiring bed rest due to back or neck pain.  Upon 
examination, the veteran was noted to have symmetrical neck 
musculature, well-developed with good strength and muscle 
tone.  The vertebrae were midline and without tenderness on 
palpation.  There was evidence of some loss of the normal 
curvature of the neck, but no evidence of limb dysfunction, 
atrophy or fasciculation.  Range of motion testing revealed 
forward flexion, extension, and right and left lateral 
flexion of 0 to 45 degrees each, and right and left lateral 
rotation was 0 to 60 degrees each.  There was some discomfort 
noted on rotation.  The examiner indicated that there was no 
additional limitation by pain, fatigue, weakness, loss of 
coordination or lack of endurance following repetitive 
movement.  No spasm, weakness or tenderness was indicated.  
Upon neurological examination, the veteran's gait, posture, 
and balance were normal.  Deep tendon reflexes were 2+/4 and 
symmetrical.  Cranial nerves II-XII appeared intact.  Rombers 
test was normal, and vibratory, proprioception, and tactile 
sensations remained intact.  There was no evidence of sensory 
or motor impairment on examination.  Previous X-ray, MRI, and 
NCV/EMG test results were noted.  The veteran was diagnosed 
with degenerative disc disease and degenerative joint disease 
of the cervical spine, left cervical radiculopathy, and 
remote cervical facet fracture.

At this point, the Board notes that, in a May 2007 rating 
decision, the RO granted service-connection for left upper 
extremity, cervical radiculopathy.  By the same decision, the 
RO denied service connection for right upper extremity, 
cervical radiculopathy, and thoracolumbar strain.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's cervical 
spine disability is not warranted.  In order to warrant an 
evaluation in excess of 40 percent under Diagnostic Code 5293 
(now Diagnostic Code 5243), the veteran's cervical spine 
condition must have been productive of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  There is no medical evidence to support 
this in the veteran's file.  

And in order to warrant a higher evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher evaluation is not warranted unless the veteran's 
condition is productive of unfavorable ankylosis of the 
entire thoracolumbar spine, or unfavorable ankylosis of the 
entire spine.  The medical evidence does not indicate any 
ankylosis in this case.

In reaching its decision, the Board has carefully considered 
the testimony provided by the veteran at the personal hearing 
conducted by the undersigned at the RO in November 2007. 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, as noted above, the record reflects little if any 
objective evidence of actual impairment of his cervical spine 
upon clinical examination, as caused by such pain.  In 
addition, while the record contains indications that the 
veteran suffers from flare-ups, each of the VA examinations 
above found no additional limitation by pain, fatigue, 
weakness, loss of coordination or lack of endurance following 
repetitive movement.  There is no evidence indicating a 
finding of additional functional loss beyond that which is 
objectively shown during the examination.  Therefore, the 
Board holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the veteran's 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards have 
not otherwise been rendered impractical.  In the absence of 
evidence of these factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER
An evaluation in excess of 40 percent for degenerative disc 
disease of the cervical spine is denied.



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


